FIRST AMENDMENT TO PURCHASE AND SALE

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Amendment”) is made
this 21st day of July, 2010, by and between by and between GRUBB & ELLIS EQUITY
ADVISORS, LLC, a Delaware limited liability company (“Buyer”), CLC RE, LLC, a
Virginia limited liability company (“CLC Seller”), and ALBEMARLE HEALTH
INVESTORS, LLC, a Virginia limited liability company (“Albemarle Seller”, and
together with CLC Seller, “Seller”).

WITNESSETH

A. Seller and Purchaser are parties to that certain Purchase and Sale Agreement
dated June 28, 2010 relating to seven (7) properties located in the State of
Virginia, and the other property described therein (the “Agreement”).

B. Seller and Purchaser desire to amend the Agreement as provided in this
Amendment.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:

1. EXTENSION OF DILIGENCE PERIOD. Under the Agreement, the term “Due Diligence
Period” is defined as the period beginning upon the execution of the Agreement
and extending until July 21, 2010. The parties hereby agree that the Due
Diligence Period is hereby extended to July 28, 2010 with respect to the
following items: (a) Medicare surveys of the Property, and (b) the condition of
title to the Real Property, including Buyer’s review of title and survey, and
(c) the physical condition of the Property, including without limitation zoning
and code compliance, the condition of the Improvements and all environmental
matters. The rights and obligations of the parties with respect under the
Agreement, including without limitation the rights and obligations with respect
to the Initial Deposit, the Additional Deposit and the Final Deposit that are
established by the expiration of the Due Diligence Period shall be determined
based upon the extended Due Diligence Period specified in this Amendment.

2. CLOSING DATE. As used in the Agreement, the term “Closing Date” shall mean
August 20, 2010, which is the thirtieth (30th) day after the expiration of the
original Due Diligence Period prior to its extension pursuant to the terms of
this Amendment.

3. MISCELLANEOUS. As amended by this Amendment, the parties hereto agree that
the Agreement remains in full force and effect. This Amendment may be executed
in multiple counterparts, each counterpart being executed by less than all of
the parties hereto, and shall be equally effective as if a single original had
been signed by all parties; but all such counterparts shall be deemed to
constitute a single agreement, and this Amendment shall not be or become
effective unless and until each of the signatory parties below has signed at
least one such counterpart and caused the counterpart so executed to be
delivered to the other party.

Signatures follow on the next page.

1

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.

“BUYER”:

GRUBB & ELLIS EQUITY ADVISORS, LLC

By: /s/ Jeffrey T. Hanson
Jeffrey T. Hanson
Chief Executive Officer


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.

“SELLER”:

ALBEMARLE SELLER:

ALBEMARLE HEALTH INVESTORS, LLC


a Virginia limited liability company

By: /s/ James R. Pietrzak
James R. Pietrzak
Vice Chairman Manager


CLC SELLER:

CLC RE, LLC

By: CLC HEALTH INVESTORS, LLC
Its Sole Member

By: /s/ James R. Pietrzak
James R. Pietrzak
Vice Chairman Manager


“GUARANTOR”:

/s/ James R. Smith
James R. Smith
/s/ James R. Pietrzak
James R. Pietrzak

2